Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 29, 2016

                                          No. 04-16-00469-CV

                                    IN RE Howard Kerry GARNER

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice, Dissenting
                 Luz Elena D. Chapa, Justice

        On July 27, 2016, relator Howard Kerry Garner filed a petition for writ of mandamus and
a motion for temporary relief seeking to stay the trial court proceedings in the underlying suit
pending a ruling on the mandamus petition. Real Parties in Interest filed a response, and Relator
filed a reply. The court has considered the petition for writ of mandamus, the response and the
reply, and is of the opinion that relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus and the motion for temporary relief are DENIED. See TEX. R.
APP. P. 52.8(a). The court’s opinion and the dissenting opinion will issue at a later date.

           It is so ORDERED on July 29, 2016.


                                                           _________________________________
                                                           Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2016.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 13-03-11919-DCVAJA, styled Mike Weeks, Linda Weeks, and Weeks
Environmental, LLC v. Howard Kerry Garner, pending in the 365th Judicial District Court, Dimmit County, Texas,
the Honorable Amado J. Abascal, III presiding.